DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims 13, therefore the second claim 13 is re-number claim 14, and claim 14 is re-number claim 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 14-15 are rejected under 35 U.S.C. 102(a) as being anticipated by Osgar et al. (6,015,068). Osgar et al. disclose, in figs. 2 and 3, 
Re-claim 1, a fitment for a fluid containment system, comprising: a liner fitment 204 , including a liner joining surface 314, the liner joining surface configured to be joined to a liner 106, wherein the liner fitment defines a liner fitment aperture 318 ; and a retainer 328, including a container joining surface 208, the container joining surface configured to be joined to a container, wherein the retainer defines an aperture 320 suitable for receiving the liner fitment and wherein the liner fitment is held in the aperture by a load-bearing feature304 formed by an outer surface of the liner fitment and surface of the retainer.

Re-claim 2, wherein the load-bearing feature includes an annular surface on an end of the fitment and wherein the annular surface extends beyond the aperture of the retainer.
Re-claim 3, wherein the load-bearing feature is positioned on a surface of the aperture of the retainer and a corresponding surface of the liner fitment.
Re-claim 4, wherein the liner joining surface is disposed on an annular flange 314.
Re-claim 6, wherein the retainer includes one or more vent holes 324, allowing fluid communication between a first side of the retainer to a second side of the retainer, the second side of the retainer being opposite the first side of the retainer.
Re-claims 14 and 15, a containment system, comprising: a liner; a fitment; and a container, wherein the fitment includes: a liner fitment having a liner joining surface joined to the liner and defining a liner fitment aperture, and a retainer, including a container joining surface, the container joining surface configured to be joined to a container, wherein the retainer defines an aperture suitable for receiving the liner fitment and wherein the liner fitment is held in the aperture by a load-bearing feature formed by an outer surface of the liner fitment and surface of the retainer, and

the container surrounds the liner; and 
a closure ring 214received over the liner fitment and the retainer, wherein the closure ring is threadably engaged with threads provided on the container.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (2020/0140175) in view of Osgar et al.
Richter et al.  disclose, in figs. 1 and 2, 
Re-claims 1-3, 14, 15, a fitment for a fluid containment system, comprising limitations substantially as claimed, such as, a liner fitment 106, including a liner joining surface 130, the liner joining surface configured to be joined to a liner, wherein the liner fitment defines a liner fitment aperture 126 ; and a retainer 104, including a container joining surface 120, the container joining surface configured to be joined to a container, wherein the retainer defines an aperture suitable for receiving the liner fitment .
However Richter et al. lack to disclose the liner fitment is held in the aperture by a load-bearing feature formed by an outer surface of the liner fitment and surface of the retainer.
Osgar et al., as alleged in the rejection above, a liner fitment is held in an aperture by a load-bearing feature formed by an outer surface of the liner fitment and surface of a retainer as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Osgar et al., to modify the invention of Richter et al. with 
Re-claim 4, wherein the liner joining surface is disposed on an annular flange132, 206.
Re-claim 5, wherein the liner joining surface is disposed on one or more curved surfaces extending from a first end point to a second end point see [0055].
Re-claim 6, wherein the retainer includes one or more vent holes, allowing fluid communication between a first side of the retainer to a second side of the retainer, the second side of the retainer being opposite the first side of the retainer [0090].
Re-claim 7, wherein the liner fitment comprises a fluoropolymer [0048].
Re-claim 8 wherein the retainer is threaded at an end of the retainer aperture. 
Re-claim 9, wherein the retainer comprises a polymer that is ultrasonically weldable to a stretch-blow moldable polymer.
Re-claim 10, wherein the liner fitment includes one or more first connection features located on the outer surface of the liner fitment and the retainer includes one or more second connection features, and the liner fitment and the retainer are joined via interface of the one or more first connection features and the one or more second connection features.
Re-claim 11wherein an O-ring is located between the liner fitment and the retainer.
Re-claim 12further comprising an annular groove in an outer surface of the liner fitment, wherein the O-ring is located within the annular groove.
Re-claim 13, further comprising a closure ring received over the liner fitment and the retainer, wherein the closure ring is configured to interface with features on a container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         December 4, 2021